DETAILED ACTION
A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Porras US 2014/0110081 A1.


Regarding claim 2, the method of claim 1, wherein flowing coolant through the engine coolant system includes flowing coolant selectively through the heating loop where coolant flows through the heater (42), a temperature sensor (48), and a heater core (50) while bypassing the cooling loop (68) when the valve is commanded to adjust to a second position (energized), different from the first position (unenergized). (See paragraph [0021])
Regarding claim 3, the method of claim 2, wherein indicating the actual position of the valve includes indicating that the valve is stuck in the second position, following the command to adjust the valve to the first position, responsive to a higher than threshold rise in coolant temperature in the heating loop. (See paragraph [0028]-[0031]) 
Regarding claim 4, the method of claim 3, wherein the threshold rise in coolant temperature is a predetermined increase in temperature above a temperature of the coolant prior to activating the heater. Paragraph [0031] …If the change in temperature of the electric-only heating loop is greater than a calibrated value and the change in temperature at the engine coolant outlet is less than another calibrated value, then the HCIV position is inferred to be in the proper position in the electric-only heating loop position….


Allowable Subject Matter
Claims 6-20 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M_F from 3pm-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD CASTRO/Examiner, Art Unit 3747                          


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747